                                   Case 20-11943-JTD                 Doc 1       Filed 08/13/20            Page 1 of 13


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Arandell Kentucky, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  125 Richwood Road
                                  Walton, KY 41094
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Boone                                                          Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.arandell.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                       Case 20-11943-JTD                 Doc 1         Filed 08/13/20             Page 2 of 13
Debtor    Arandell Kentucky, LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3231

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?
                                            Chapter 9
                                            Chapter 11. Check all that apply:
     A debtor who is a “small
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is a                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     “small business debtor”) must                                debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     check the second sub-box.                                    proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                 Case number
                                                  District                                 When                                 Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment 1                                               Relationship
                                                  District                                 When                             Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 20-11943-JTD                       Doc 1        Filed 08/13/20              Page 3 of 13
Debtor   Arandell Kentucky, LLC                                                                     Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                             Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                 No
                                                 Yes. Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information         consolidated

13. Debtor's estimation of      .          Check one:
    available funds
                                            x Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of               1-49                                             1,000-5,000                                25,001-50,000
    creditors                         50-99                                            5001-10,000                                50,001-100,000
                                      100-199                                          10,001-25,000                              More than100,000
                                    x 200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                             x $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          x $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 20-11943-JTD                   Doc 1        Filed 08/13/20             Page 4 of 13
Debtor    Arandell Kentucky, LLC                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      08/13/2020
                                                  MM / DD / YYYY


                             X   /s/ Bradley J. Hoffman                                                   Bradley J. Hoffman
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and Chief Executive Officer




18. Signature of attorney    X /s/ Andrew L. Magaziner                                                     Date 08/13/2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                  Andrew L. Magaziner
                                 Printed name
                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                 Firm name

                                 1000 NORTH KING STREET
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-576-3592                  Email address      amagaziner@ycst.com

                                 5426 (DE)
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
               Case 20-11943-JTD          Doc 1     Filed 08/13/20     Page 5 of 13




                      ATTACHMENT 1 TO VOLUNTARY PETITION

                      Pending Bankruptcy Cases Filed by Affiliated Entities

       On the date hereof, each of the related entities listed below, including the debtor in this
chapter 11 case (collectively, the “Debtors”), will file or have filed a petition with the Court for
relief under title 11 of the United States Code, 11 U.S.C. §§ 101–1532. Contemporaneously with
the filing of their voluntary petitions, the Debtors are filing a motion requesting that the Court
consolidate their chapter 11 cases for administrative purposes only.

The Debtors are the following entities (along with their federal tax identification numbers):

1. Arandell Holdings, Inc. (XX-XXXXXXX)

2. Arandell Corporation (XX-XXXXXXX)

3. Arandell Kentucky, LLC (XX-XXXXXXX)
                                     Case 20-11943-JTD                        Doc 1        Filed 08/13/20            Page 6 of 13




 Fill in this information to identify the case:

 Debtor name         Arandell Kentucky, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     Corporate Ownership Statement and List of Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.

                                                                     X /s/ Bradley J. Hoffman
        Executed on          08/13/2020
                                                                       Signature of individual signing on behalf of debtor

                                                                       Bradley J. Hoffman
                                                                       Printed name

                                                                       President and Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                      Case 20-11943-JTD               Doc 1          Filed 08/13/20             Page 7 of 13

          Fill in this information to identify the case:

      Debtor name Arandell Kentucky, LLC

      United States Bankruptcy Court for the:                            District of Delaware
                                                                                   (State)                                                      Check if this is an
      Case number (If known):                                                                                                                    amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest

    Unsecured Claims and Are Not Insiders                                                                                                                      12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes.
    Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors,
    unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and email Nature of the           Indicate if     Amount of unsecured claim
     mailing address, including zip code         address of creditor contact       claim (for              claim is        If the claim is fully unsecured, fill in only
                                                                                   example, trade          contingent,     unsecured claim amount. If claim is partially
                                                                                   debts, bank             unliquidated,   secured, fill in total claim amount and deduction
                                                                                   loans,                  or disputed     for value of collateral or setoff to calculate
                                                                                   professional                            unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                       t t )
                                                                                                                           Total          Deduction         Unsecured
                                                                                                                           claim, if      for value of      claim
                                                                                                                           partially      collateral or
                                                                                                                           secured        setoff
     Graphic Arts Industry JT Pension Plan                                               Trade - Union
1
     Angela Alvey Fund Administrator                                                     Pension
     Board of Trustee - Pension Trust           PHONE: 202-508-6670                      Withdrawal
     25 Louisiana Ave NW                        EMAIL: aalvey@gciu.org                   Liability         Contingent                                       $98,600,246.00
     Washington, DC 20001-2130
     Graphic Communication Conference
2
     Georges N. Smetana, administrator
     International Brotherhood of Teamsters                                              Trade - Union
     Trustees of GCC/IBT Nat`l Pension Fund                                              Pension
     455 Kehoe Blvd, Ste 101                    PHONE: 630-871-7733                      Withdrawal
     Carol Stream, IL 60188                     EMAIL: gsmetana@gccibtnpf.org            Liability         Contingent                                       $76,221,843.98

     U S Small Business Administration
3
     Eric Ness, District Director
     Wisconsin District Office
                                                PHONE: 414-297-1471                      PPP Loan
     310 West Wisconsin Avenue 580W
                                                EMAIL: Eric.ness@sba.gov                 Program:          Unliquidated                                       $7,765,500.00
     Milwaukee, WI 53203
     Horizon Paper Co Inc
4
     Jim Conkling - CFO
                                                PHONE: 203-358-0855 x 112                Accounts
     Dept. 7119
                                                EMAIL: jconkling@horizonpaper.com        Payable                                                              $5,198,515.13
     Carol Stream, IL 60122-7119
                                                                                         Guaranty-
5    Trend Offset Printing Services
                                                                                         primary obligor
     3791 Catalina Street                       PHONE: 562-598-2446
                                                                                         (KY Acquisition
     Los Alamitos, CA 90720                     EMAIL: mahmed@trendoffset.com                                              $1,950,730.00 UNKNOWN              $1,950,730.00
                                                                                         Note-seller)
     Hubergroup Inc.
6                                               PHONE: 815-929-9293
     Martin Weber - President
                                                EMAIL:                                   Accounts
     Dept CH 16836
                                                martin.weber@hubergroup.cpom             Payable                                                               $607,570.68
     Palatine, IL 60055-6836

     Progressive Converting
7
     Dan Curtin - President
                                                PHONE: 800-637-7310                      Accounts
     2430 E Glendale Ave
                                                EMAIL: danc@pro-con.net                  Payable                                                                $605,324.46
     Appleton, WI 54911
     Burton & Mayer, Inc.
8
     Jennifer Burton-Ziemann - President
                                                PHONE: 262-703-9117                      Accounts
     4230 N Oakland Ave #290
                                                EMAIL: jennyz@burtonmayer.com            Payable                                                                $570,933.69
     Milwaukee, WI 53211


    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 1
                                    Case 20-11943-JTD                Doc 1       Filed 08/13/20             Page 8 of 13

                                                                                                   Case number (if known)
     Debtor        Arandell Kentucky, LLC
                   Name



      Name of creditor and complete          Name, telephone number, and     Nature of the claim    Indicate if     Amount of unsecured claim
      mailing address, including zip code    email address of creditor       (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional           unliquidated,   total claim amount and deduction for value of
                                                                             services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                    Total claim,       Deduction           Unsecure
                                                                                                                    if partially       for value of        d claim
                                                                                                                    secured            collateral or
                                                                                                                                       setoff
      LSC Communications
9
      Dan Pevonka - VP Client Financial Serv
                                             PHONE: 630-821-3108
      PO Box 932987
                                             EMAIL: dan.pevonka@lsccom.com Accounts Payable                                                                   $403,331.81
      Cleveland, OH 44193
      Midland Paper Company
10                                          PHONE: 847-777-2745
      Ralph Deletto - CFO
                                            EMAIL:
      135 S Lasalle St, Dept 1140
                                            ralph.deletto@midlandpaper.com   Accounts Payable                                                                 $352,635.49
      Chicago, IL 60674-0001
      Pinwheel Logistics Inc
11                                          PHONE: 773-676-9721 x201
      Johnny Kwiatkowski - President
                                            EMAIL:
      PO Box 610028
                                            johnny@pinwheellogistics.com     Accounts Payable                                                                 $303,668.00
      Dallas, TX 75261-0028

      Continental Web Press
12
      Attn: John Lavorini                   PHONE: 630-773-1903
      1430 Industrial Dr                    EMAIL:
      Ken Field - President                 kfield@continentialweb.com       Accounts Payable                                                                 $300,605.59
      Itasca, IL 60143
      Fairmont Logistics
13                                          PHONE: 424-228-9019
      Carlos Nistal - Controller
                                            EMAIL:
      9663 Santa Monica Blvd, Ste 1092
                                            carlos@fairmontlogistics.com     Accounts Payable                                                                 $250,724.50
      Beverly Hills, CA 90210

      Smyth
14
      Cassie Hougdahl - Acct Manager
      NW 9556                               PHONE: 612-230-6012
      PO Box 1450                           EMAIL: chougdahl@smythco.com Accounts Payable                                                                     $216,493.75
      Minneapolis, MN 55485-9556
      WE Energies
15                                          PHONE: 800-842-4565
      Customer Service
                                            EMAIL: Bankruptcy-
      PO Box 90001
                                            Notification@we-energies.com     Accounts Payable                                                                 $211,774.14
      Milwaukee, WI 53290-0001

16 Tom Patterson
   4255 Weeping Willow Lane                 PHONE: 202-497-7600
   Huntingtown, MD 20639                    EMAIL: tpatterso22@gmail.com     Accounts Payable                                                                 $200,000.00

      Microsoft Corporation
17
      Customer Service
      1950 N Stemmons Fwy Ste 5010
                                            PHONE: 800-642-7676
      LB842467
                                            EMAIL: aocap@microsoft.com       Accounts Payable                                                                 $163,143.40
      Dallas, TX 75207
      RRD Response Marketing Solutions
18
      Gayle Sebastian - Senior Analyst
                                            PHONE: 630-322-6892
      5501 W Grand Ave
                                            EMAIL: gayle.a.sebastian@rrd.com Accounts Payable                                                                 $156,705.18
      Chicago, IL 60639-2909
      Trend AT LLC
19
      Andres Toro - President
                                            PHONE: 305-965-9312
      2627 S Bayshore Dr #3102
                                            EMAIL: atoro@trendatcorp.com     Accounts Payable                                                                 $153,123.77
      Miami, FL 33133
      United Mailing Services
20                                          PHONE: 262-783-7868
      Mark Kolb - VP
                                            EMAIL:
      3625 N 126th St
                                            mkobl@unitedmailingservices.com Accounts Payable                                                                  $134,652.14
      Brookfield, WI 53005

     Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 2
                    Case 20-11943-JTD            Doc 1      Filed 08/13/20      Page 9 of 13




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

             ARANDELL HOLDINGS, INC., et al., 1                        Case No. 20-_______(__)

                                             Debtors.                  (Joint Administration Requested)


                   CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                    AND LIST OF EQUITY INTEREST HOLDERS PURSUANT
                     TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                    Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of

Bankruptcy Procedure, Arandell Holdings, Inc. and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases hereby state as follows:

             1.     Debtor Arandell Holdings, Inc. is owned by the following non-debtor individuals:

                                 Individual                         Ownership Percentage2

                   Bradley J. Hoffman                         Class A Units: 100.0%
                                                              Class B Units: 69.0%
                   Rick Kropski                               Class B Units: 8.2%

                   David Kane                                 Class B Units: 5.8%

                   Terry Tschetter                            Class B Units: 4.1%

                   Amy Kane                                   Class B Units: 3.5%

                   Wendy Hunjadi                              Class B Units: 3.5%

                   Susan Pinter                               Class B Units: 2.3%

                   Jim Karrmann                               Class B Units: 2.1%




1
 The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification numbers are:
Arandell Holdings, Inc. (5311), Arandell Corporation (4270), and Arandell Kentucky, LLC (1505). The Debtors’
corporate headquarters is located at N82 W13118 Leon Road, Menomonee Falls, WI 53051.
2
    Ownership percentages have been rounded to the nearest tenth.
                   Case 20-11943-JTD             Doc 1      Filed 08/13/20        Page 10 of 13




                   Joe Graceffa3                                Class B Units: 1.5%


           2.       Debtor Arandell Holdings, Inc. owns 100% of the equity interests in Debtor

Arandell Corporation.

           3.       Debtor Arandell Holdings, Inc. owns 100% of all membership interests in Debtor

Arandell Kentucky, LLC.




3
    Joe Graceffa passed away on January 3, 2019 and his shares are pending the resolution of Graceffa’s Estate.

                                                           2
Case 20-11943-JTD   Doc 1   Filed 08/13/20   Page 11 of 13
                Case 20-11943-JTD          Doc 1     Filed 08/13/20     Page 12 of 13


deem necessary or proper with a view to the successful conclusion of such bankrnptcy case (together,
the "Restrncturing Professionals"). The Authorized Officers of the Corporation are hereby may
authorized and directed to execute retention agreements, pay retainers prior to, immediately upon
and after the filing of the Bankrnptcy Proceeding, and to cause to be filed an application for
authority to retain the services of the Restrncturing Professionals.

        4.     The Authorized Officers of the Company are hereby authorized and directed to
execute retention agreements, pay retainers prior to, immediately upon and after the filing of the
Bankrnptcy Proceeding, and to cause to be filed an application for authority to retain the services
of the Restrncturing Professionals.

       5.     The Authorized Officers be, and each of them hereby is, authorized and
empowered for and in the name and on behalf of the Company to amend, supplement or
otherwise modify from time to time the terms of any documents, certificates, instrnments,
agreements or other writings referred to in the foregoing resolutions.

         6.     The Authorized Officers be, and each of them hereby is, authorized, in the name
and on behalf of the Company to take or cause to be executed or delivered all such further
agreements, documents, certificates and undertakings, and to incur all such fees and expenses as
in their judgment shall be necessary, appropriate or advisable to effectuate the purpose and intent
of any and all of the foregoing resolutions.

        7.      The Authorized Officers be, and each of them hereby is, authorized, in the name
and on behalf of the Corporation to consummate the transactions contemplated by the DIP
Financing Motion in accordance with the terms and provisions set forth therein, as such terms
and provisions may be supplemented, altered or replaced with his approval, such approval to be
conclusively evidenced by his execution of any document or memorializing such supplemental,            •
altered or replacement terms or provisions

        8.     All acts lawfully done or actions lawfully taken by any Authorized Officer to seek
relief on behalf of the Company under chapter 11 of the Bankruptcy Code, or in connection with
the chapter 11 case, or any matter related thereto, be and hereby are, adopted, ratified, confirmed
and approved in all respects as the acts and deeds of the Company.

         9.      Any requirement of notice to take action in adopting the recitals and resolutions
set forth in this Joint Record of Action is hereby waived.

       This Joint Record of Action is dated effective as of August 10, 2020.

                                                   SOLE MANAGER:




                                                 2
Case 20-11943-JTD   Doc 1   Filed 08/13/20   Page 13 of 13
